DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims filed on April 29th, 2021. Claims 1-24 were previously cancelled. Claims 25, 31, 33, 39, and 41 are amended and new claims 45-47 is added. Claims 25, 27-33, 35-41, and 43-47 have been examined in this application. 
Priority
The independent claims for the current application 16/427,380 that has a filing date of May 31st, 2019 and claims the benefit of U.S Patent 10346870 with filing date of March 15th, 2013 which further claims the benefit of priority of U.S. Provisional Application No. 61/644,352, titled “DYNAMIC PROMOTION ANALYTICS” and filed May 08th, 2012. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 27-33, 35-41, and 43-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 25, 27-32, and 45 is/are drawn to methods (i.e., a process), claims 33, 34-40, and 46 is/are drawn to computer program code (i.e., a machine/manufacture), and claim(s) 41, 43-44, and 47 is/are drawn to apparatus (i.e., a machine/manufacture). As such, claims 25, 27-33, 35-41, and 43-47 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 25: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
A method for determining whether to provide a particular offer, from a promotion program, to a consumer device associated with a particular consumer, via an electronic communication, the method comprising:


receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data associated with the particular consumer;




deriving from the promotion program, a first promotion program attribute value of a first promotion program attribute and a duration, wherein the duration is comprised of a plurality of time periods
(insignificant extra-solution activity)
“via a processor” is applying or generally linking
generating, using a historical predictive model, a historical predicted probability that the particular consumer will accept the particular offer from the promotion program, wherein the historical predictive model is configured to output the historical predicted probability based on performance data from one or more different promotion programs and the consumer attribute data associated with the particular consumer, wherein generating the historical predicted probability comprises:
This limitation recites the abstract idea of mathematical relationships for generating, using a historical predictive model to output the historical predicted probability based on performance data from one or more different promotion programs, and it also falls within the which is one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mathematical Concepts” and “Mental Processes”


This limitation recites the abstract idea of mathematical relationships for correlating the first attribute value to historical predicted acceptances of offers derived from performance data of offers from the one or more different promotion programs, and it also falls within the which is one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mathematical Concepts” and “Mental Processes”

generating, using a promotion program predictive model, a promotion program predicted probability that the particular consumer will accept the particular offer, wherein the promotion program predictive model is configured to output the promotion program predicted probability based on performance data from the promotion program and the consumer attribute data associated with the particular consumer, wherein generating the promotion program predicted probability comprises:
This limitation recites the abstract idea of mathematical relationships for generating a promotion program predicted probability that the particular consumer will accept the particular offer, and it also falls within the which is one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mathematical Concepts” and “Mental Processes”


This limitation recites the abstract idea of mathematical relationships for determining a first program promotion predicted probability value correlated to previous promotions from the promotion program having values of the first attribute that satisfy the first attribute value, and it also falls within the which is one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mathematical Concepts” and “Mental Processes”

determining whether an amount of performance data is greater than a minimum threshold amount;
This limitation recites the abstract idea of mathematical relationships for determining whether an amount of performance data is greater than a minimum threshold amount, and it also falls within the which is one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mathematical Concepts” and “Mental Processes”

in an instance in which the determination is made that the amount of performance data is not greater than the minimum threshold, calculating a final predicted probability that the 


calculating whether the amount of performance data is greater than a second minimum threshold in an instance in which the amount of performance data is greater than the minimum threshold;
This limitation recites mathematical relationships to calculating whether the amount of performance data is greater than a second minimum threshold, then it falls within the “Mathematical Concepts” and “Mental Processes”.

in an instance in which the amount of performance data is greater than the minimum threshold and is greater than the second minimum threshold, calculating the final predicted probability that the particular consumer will accept the particular offer to be a function of only the promotion program predicted probability while disregarding the historical predicted probability;
This limitation recites mathematical relationships to calculating the final predicted probability that the particular consumer will accept the particular offer to be a function of only the promotion program predicted probability while disregarding the historical predicted probability, then it falls within the “Mathematical Concepts”.

in an instance in which the amount of performance data is greater than the minimum threshold and is not greater than the second minimum threshold, calculating the final predicted probability that the particular consumer will accept the particular offer to be a function of both the promotion program predicted probability and the historical predicted probability;
This limitation recites mathematical relationships to calculating the final predicted probability that the particular consumer will accept the particular offer to be a function of both the promotion program predicted probability and the historical predicted probability, then it falls within the “Mathematical Concepts”.

dynamically and iteratively updating the promotion program 


as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability that the particular consumer will accept the particular offer, resulting in gradual migration from a reliance on the output the historical predicted probability based on performance data from one or more different promotion programs to reliance on output of the promotion program predicted probability based on performance data from the promotion program;
This limitation recites mathematical relationships to updating, re-determining sufficiency of the performance data and re-calculating the final predicted probability that the particular consumer will accept the particular offer, then it falls within the “Mathematical Concepts” and “Mental Processes”.

and providing, for display on the consumer device, the particular offer via the electronic communication, only upon a determination that the final predicted probability that the particular consumer will accept the particular offer is within a predefined delta based on at least the consumer attribute data associated with the particular consumer.

providing the particular offer (insignificant extra-solution activity)

“via the electronic communication” is applying or generally linking


Further, the idea of claimed invention is also directed to receiving consumer attribute data associated with the particular consumer and providing a particular offer based on past 
Dependent claims 27-32, 35-40, and 43-47, recites determining whether the performance data indicates that a desired number of consumers in a selected grouping have been provided the particular offer, further determining whether the performance data is insufficient comprises comparing the number of consumers with the derived attribute value that received the offer from the promotion program to a predetermined number, performance data includes a number of consumers that accepted the offer from the promotion program in a previous time period or a percentage of consumers that accepted the offer from the promotion program, determining whether there are any other consumers to consider in the selected grouping that have not yet been provided the particular promotion, and calculating a new final predicted probability that a new particular consumer will accept the particular offer, and providing the particular offer to new particular consumer via the electronic communication, updating the promotion program predictive model to account for first period offers outstanding during the first period and accepted during the second period to account for second period offers accepted during the second offer period, and promotion program predictive model with additional performance data from a previous time period only upon a determination that the additional performance data from the previous time period is validated as reliable (advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or relationships or 
As such, the Examiner concludes that claim 25 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 33 and 41 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

	A method for determining whether to provide a particular offer …: (Claim 25)
	A computer program product for determining whether to provide a particular offer … to a consumer device … stored on a non-transitory computer readable medium … one or more computers …: (Claim 33)
	An apparatus for determining whether to provide a particular offer … consumer device …: (Claim 41)
	“receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …;
	deriving, via a processor …;
	generating, using a historical predictive model …: 
	correlating …;
	generating, using a promotion program predictive model …:
	determining the first program promotion …;
	calculating …;
	dynamically and iteratively updating the promotion program predictive model …;
	as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability …;
	and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41)
	The requirement to execute the claimed steps/functions “A method for determining whether to provide a particular offer …”: (Claim 25), “A computer program product for determining whether to provide a particular offer … to a consumer device … stored on a non-transitory computer readable medium … one or more computers …:” (Claim 33), “An apparatus for determining whether to provide a particular offer … consumer device …:” (Claim 41), “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; generating, using a historical predictive model …: correlating …; generating, using a promotion program predictive model …: determining the first program promotion …; calculating …; dynamically and iteratively updating the promotion program predictive model …; as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of  “A method for determining whether to provide a particular offer …”: (Claim 25), “A computer program product for determining whether to provide a particular offer … to a consumer device … stored on a non-transitory computer readable medium … one or more computers …:” (Claim 33), “An apparatus for determining whether to provide a particular offer … consumer device …:” (Claim 41), “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; generating, using a historical predictive model …: correlating …; generating, using a promotion program predictive model …: determining the first program promotion …; calculating …; dynamically and iteratively updating the promotion program predictive model …; as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, deriving, generating, determining, calculating, updating, and providing a particular offer). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of the data (including the manner of collecting the data) is tangential to the primary process of receiving, from the consumer device associated with a particular consumer deriving from the particular promotion and providing offer to consumer using historical predictive model. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 26-32, 34-40, and 42-47 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “A method for determining whether to provide a particular offer …”: (Claim 25), “A computer program product for determining whether to provide a particular offer … to a consumer device … stored on a non-transitory computer readable medium … one or more computers …:” (Claim 33), “An apparatus for determining whether to provide a particular offer … consumer device …:” (Claim 41), “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; generating, using a historical predictive model …: correlating …; generating, using a promotion program predictive model …: determining the first program promotion …; calculating …; dynamically and iteratively updating the promotion program predictive model …; as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A method for determining whether to provide a particular offer …”: (Claim 25), “A computer program product for determining whether to provide a particular offer … to a consumer device … stored on a non-transitory computer readable medium … one or more computers …:” (Claim 33), “An apparatus for determining whether to provide a particular offer … consumer device …:” (Claim 41), “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; generating, using a historical predictive model …: correlating …; generating, using a promotion program predictive model …: determining the first program promotion …; calculating …; dynamically and iteratively updating the promotion program predictive model …; as a result of the updating of the promotion program predictive model, re-determining sufficiency of the performance data and re-calculating the final predicted probability …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)). 
The recited additional element(s) of “receiving, from the consumer device associated with a particular consumer over a network, consumer attribute data …; deriving, via a processor …; and providing, for display on the consumer device, the particular offer via the electronic communication …” (Claims 25, 33, and 41), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (See MPEP 2106.05(d)). This conclusion is based on a factual determination. 
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0049], “Fig. 1A is illustrated to show separate analytical models within the analytical model 104, Fig. 1A is merely provided for illustrative purposes and it is within the scope of the invention to have the functionality of all the analytical models be performed by a same computing machine, or separate computing machines …” Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). Rather, the limitation must supply an improvement to the technology or functioning of the computer beyond generally linking the use of the abstract idea to a particular technological environment. Considered as a whole, the limitations of these claims do not do significantly more than recite the abstract idea implemented using generic computer technology. Additionally, the deriving from the particular promotion and providing offer to consumer using historical predictive model is similar to “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and “Receiving or transmitting data over a network, e.g., using the Internet to gather data” by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, MPEP 2106.05(d) (II)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 26-32, 34-40, and 42-47 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Response to Arguments
With regards to §103 rejections:
Applicant's arguments, see pages 14-19, filed April 29th, 2021 with respect to the rejection(s) of claims  25, 27-33, 35-41, and 43-47 under 35 U.S.C 103 have been fully considered and the rejection is/are withdrawn. Examiner finds the independent claims 25, 33, and 41 persuasive, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose or suggest the combination of claim limitation, “derive, via a processor, from the promotion program, a first promotion program attribute value of a first promotion program attribute and a duration, wherein the duration is comprised of a plurality of time periods and dynamically and iteratively update the promotion program predictive model as additional performance data from the promotion program is available, wherein the additional performance data includes performance data from a previous time period”, and thus overcomes the cited prior art and the rejection under 35 USC § 103 has been withdrawn, however the claims 25, 27-33, 35-41, and 43-47 remains rejected under 35 USC § 101.
With regards to §101 rejections:
The Examiner has considered Applicant’s arguments filed on April 29th, 2021 with respect to the rejection(s) of claims 25, 27-33, 35-41, and 43-47 have been fully considered but are unpersuasive and the rejection above has been updated per the amendments.
Examiner indicated that that many of the claimed invention includes “additional elements” (e.g., recitations of via a processor, one or more memories, via the electronic communication, consumer device, etc.) merely require implementation of the abstract idea using generic computer components and their associated functions (i.e., amount to a requirement to apply the abstract idea using a computer) and considered either alone or in combination, does 
Thus the rejection is maintained.

Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Pub. No. 20120054336 (“Priyadarshan”).
Priyadarshan discloses, system having access to performance data to make necessary adjustments such as to the tasks performed by the content delivery system, the available content, or the campaign parameters, to improve performance. As the delivery system performs its tasks, it can collect a variety of information regarding the activities within the delivery system. Based on the collected information, the delivery system can obtain performance data for the various campaigns. The delivery system can then analyze the performance data to identify any campaigns that have failed to meet the specified performance criteria. When a non-conforming campaign is detected, the delivery system can attempt to determine the cause of the non-conformance and send an alert to the appropriate entity.
U.S. Pub. No. 20020161779 (“Brierley”).
Brierley discloses, method is provided for creating, evaluating, reporting, and improving on-line product promotions for a targeted product marketing program. The program is operated by a promotion operator on behalf of at least one sponsor and/or advertiser. In one embodiment, a profile database is created through a member enrollment 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/GAUTAM UBALE/Primary Examiner, Art Unit 3682